      Case 1:20-cv-05702-JPC-KHP Document 13 Filed 01/22/21 Page 1 of 1




                                                     U.S. Department of Justice
                                                                                                  01/22/2021
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                     January 22, 2021



BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007
                                                                                           01/22/2021
                              Re: Nathaly Marte v. Comm’r of Soc. Sec.
                                  20 Civ. 5702 (JPC) (KHP)
Dear Judge Parker:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on January 25, 2021. We write respectfully to request, with the consent of plaintiff,
who is proceeding pro se, that the time to file the record be extended for 60 days, until March 26,
2021. The reason for this request is the Social Security Administration needs more time to
prepare the record due to telecommuting and other workplace changes in response to the
pandemic. No prior adjournment has been requested in this matter. We appreciate the Court’s
consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov


cc:    BY ECF
       Nathaly Marte
